16-2363- cv (L)
Huebner, et al. v. Midland Credit Mgmt., et al.




        16‐2363‐cv (L) 
        Huebner, et al. v. Midland Credit Mgmt., et al. 


                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 

                                                     August Term 2017 

                       (Argued: November 9, 2017                       Decided: July 19, 2018) 

                                              Nos. 16‐2363‐cv, 16‐2367‐cv 

                                     –––––––––––––––––––––––––––––––––––– 

          LEVI HUEBNER, on behalf of himself and all other similarly situated consumers, 

                                                     Plaintiff‐Appellant, 

                                          POLTORAK PC, ELIE C. POLTORAK, 

                                               Interested Party‐Appellants, 

                                                             ‐v.‐ 

                    MIDLAND CREDIT MANAGEMENT, INC., MIDLAND FUNDING, LLC., 

                                                   Defendants‐Appellees. 

                                     –––––––––––––––––––––––––––––––––––– 

        Before:          LEVAL, LIVINGSTON, and CHIN, Circuit Judges.   

               Levi Huebner, Elie C. Poltorak, and Poltorak PC appeal a final judgment of 
        the United States District Court for the Eastern District of New York (Cogan, J.).   
        Huebner  sued  Midland  Credit  Management,  Inc.  and  Midland  Funding  LLC. 
        (collectively  “Midland”),  alleging  that  they  violated  the  Fair  Debt  Collection 


                                                              1 
                                                                                           
Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq.    Huebner alleged that when he 
called  Midland  to  dispute  his  debt,  Midland’s  representative  harassed  him  by 
asking about the nature of his dispute.    Huebner also alleged that, after his call, 
Midland  did  not  report  the  debt  as  disputed  to  credit  reporting  agencies.    The 
district  court  concluded  that  Huebner  failed  to  produce  any  evidence  raising  a 
material issue as to either claim.    Additionally, the court sanctioned: (1) Poltorak 
personally  for  misleading  the  court  during  the  initial  status  conference;  (2) 
Huebner for disregarding a protective order; and (3) both Huebner and Poltorak 
PC for needlessly multiplying the proceedings.    Huebner, Poltorak, and Poltorak 
PC  argue  on  appeal  that  the  court  erred  in  granting  summary  judgment  for 
Midland  and  abused  its  discretion  in  sanctioning  them.    We  disagree.   
Accordingly, the judgment of the district court is AFFIRMED. 
 
FOR PLAINTIFF‐APPELLANT:                        LAWRENCE  KATZ,  Valley  Stream,  NY, 
                                                for Levi Huebner. 
 
FOR INTERESTED PARTY‐APPELLANTS:                Elie  C.  Poltorak,  Poltorak  PC, 
                                                Brooklyn, NY, pro se. 
 
FOR DEFENDANTS‐APPELLEES:                       ANDREW  M.  SCHWARTZ,  Marshall 
                                                Dennehey,  Warner,  Coleman  & 
                                                Goggin,  P.C.,  Philadelphia,  PA 
                                                (Matthew B. Johnson, New York, NY, 
                                                on  the  brief),  for  Midland  Credit 
                                                Management,  Inc.,  Midland  Funding 
                                                LLC. 
 
FOR AMICUS CURIAE:                              Brian  Melendez,  Dykema  Gossett 
                                                PLLC,  Minneapolis,  MN,  for  ACA 
                                                International. 
 
DEBRA ANN LIVINGSTON, Circuit Judge: 

      Plaintiff‐Appellant  Levi  Huebner  (“Huebner”)  is  an  attorney  who  has 

litigated several cases under the Fair Debt Collection Practices Act (“FDCPA”), 15 


                                            2 
                                                                                                  
U.S.C.  § 1692,  et  seq.,  which,  among  other  things,  prohibits  debt  collectors  from 

using “false, deceptive, or misleading representation[s] . . . in connection with the 

collection of any debt,” id. § 1692e.    In October 2013, Huebner called Defendant‐

Appellee Midland Credit Management, Inc. (“Midland”) to dispute a $131 debt 

that it had tried to collect from him.1    Huebner surreptitiously recorded the call.   

Asked  why  he  disputed  the  debt,  Huebner  would  say  only  that  the  debt  was 

“nonexistent.”    J.A.  371.    After  repeatedly  declining  to  clarify  what  he  meant, 

Huebner said he would call Midland back after reviewing his “files.”    Id. at 372.   

He filed this lawsuit instead. 

       Huebner’s first amended complaint alleged that the Midland representative 

told him he could dispute his debt only in writing and then only if he gave cause 

for  his  dispute.    Huebner’s  then‐attorney,  Interested  Party‐Appellant  Elie  C. 

Poltorak (“Poltorak”), repeated this allegation in a January 28, 2015 letter to the 

district  court.    During  an  initial  status  conference,  Poltorak further assured  the 




         The record indicates that Defendant‐Appellee Midland Funding LLC purchased 
       1

the debt and placed it with Midland Credit Management, Inc. for servicing.    Huebner 
purported to contest this fact below but, as the district court correctly noted, he raised no 
material issue as to the point.    In any event, it is immaterial which of the two affiliated 
defendants  technically  owned  the  debt.    For  simplicity’s  sake,  we  will  refer  to  both 
defendants collectively as “Midland.” 


                                                3 
                                                                                            
district  court  that Huebner’s recording would  show  that Midland had told him 

that he could not dispute his debt orally.    But upon listening to the recording of 

Huebner’s  call,  Judge  Cogan  of  the  United  States  District  Court  for  the  Eastern 

District of New York learned that this allegation was false.    The court sanctioned 

Poltorak $500 for failure to participate in the initial status conference in good faith.     

       To keep his case alive, Huebner amended his complaint twice more.    His 

third amended complaint ultimately alleged that Midland had made multiple false 

or misleading representations in violation of 15 U.S.C. § 1692e.    Concluding that 

Huebner had not raised a material issue of fact as to any of his claims, the court 

granted  summary  judgment  for  Midland.    It  also  ordered  Huebner  and 

Poltorak’s  law  firm,  Interested  Party‐Appellant  Poltorak  PC,  to  pay  some  of 

Midland’s  legal  fees  because,  the  court  determined,  Huebner  had  tried  to  trick 

Midland into violating the FDCPA during his initial call; his claim was meritless 

and  prosecuted  in  bad  faith;  and  both  he  and  Poltorak  PC  had  needlessly 

multiplied the proceedings with, among other things, a baseless motion for recusal 

and a pretrial motion filed in flagrant disregard of the terms of the parties’ joint 

protective order.     

       Huebner, Poltorak, and Poltorak PC now appeal the district court’s grant of 



                                             4 
                                                                                           
summary judgment and three separate sanctions orders issued over the course of 

this litigation.    For the reasons stated below, we conclude that the district court 

did  not  err  in  granting  summary  judgment,  nor  did  it  abuse  its  discretion  in 

sanctioning  Huebner,  Poltorak,  and  Poltorak  PC.    The  judgment  below  is 

therefore AFFIRMED. 

                                   BACKGROUND 

                               I.    Factual Background2 

      In  August  2013,  Midland  sent  a  collection  letter  to  Huebner  seeking  to 

collect $131.21 from him.    Verizon had originally billed Huebner for this sum in 

connection with work done on Huebner’s phone line, but Huebner had refused to 

pay,  advising  Verizon  that  he  should  not  have  been  charged  for  the  work.   

Verizon told him that it would remove the charge from his invoice.    On October 

17,  2013,  Huebner  called  Midland  regarding  the  debt  and  secretly  recorded  the 

phone call.    Huebner asked how he could dispute the debt.    He was transferred 

to  an  employee  named  Emma  Elliott  (“Elliott”).    The  merits  of  this  case  turn 




      2   Because we are reviewing this case in part on appeal from a grant of summary 
judgment  to Midland, the facts outlined below as to  Huebner’s  substantive claims  are 
either undisputed or viewed in the light most favorable to Huebner.    See, e.g., Raspardo 
v. Carlone, 770 F.3d 97, 111 (2d Cir. 2014). 


                                            5 
                                                                                                
largely on their conversation. 

       Huebner began by asking, “[W]hat do I have to do if I want to dispute the 

debt[?]”    J.A. 369.    “Just advise me what your dispute is[,] and I can see if I can 

assist  you  with  that,”  responded  Elliott.    Id.    Rather  than  answer,  Huebner 

pivoted  to  a  different  question,  “[H]ow  do  I  get  it  off  my  credit  report?”    Id.   

Elliot replied, “Well, we need to . . . work with what your dispute is in order to 

remove it, sir.    So why are you disputing?”    Id.    Huebner repeated his question: 

“I just can’t get it off my credit report[?]”    Id.    “No,” replied Elliott.    “We just 

can’t delete an account because the consumer wants it deleted.    We need to know 

why [you] want it deleted and what [the] dispute is.    I can assist you with your 

dispute here, sir.”    Id. at 369–70.    Huebner tried a third time: “I can’t get it off 

my credit card—my account without paying it?”    Id. at 370.    “That’s not what I 

said, sir,” Elliott corrected him. “I need to know what your dispute is before I can 

just delete it for you. . . . Why is it that you want to dispute it?”    Id. 

       At last, Huebner answered her (in a manner of speaking): “Because it is a 

nonexistent debt.”    Id.    Elliott asked what he meant by “nonexistent” and even 

suggested answers Huebner might give her: “Did you already pay it with Verizon?   

Did  you  never  have  Verizon?”    Id.    Huebner  claimed  not  to  understand  what 



                                              6 
                                                                                                    
she meant and declined to elaborate, eventually telling Elliott he would call her 

back after he reviewed his “files” to see if he could “find anything.”    Id. at 372.   

Elliott  asked  whether  Huebner  still  wanted  to  dispute  the  debt.    Huebner 

responded, “I told you I dispute it.”    Id. at 373.    “But,” Elliott said again, “[y]ou 

are just saying you are disputing.    I need to know what you are disputing.”    Id.   

       Restating  that  the  debt  was  “nonexistent”  once  more,  Huebner  then 

countered, “If you’re telling me[] you are not going to take my dispute, that’s fine.   

I’m  just  going  to  try  to  see  if  I  can  get  more  information.”    Id.  at  373–74.    No, 

insisted Elliott, “I am trying to help you with your dispute, sir, but you are not 

really helping me help you.”    Id. at 374.    Shortly after, Huebner ended the call, 

saying that he might call back with “more information.”    Id.    He never did. 

       According  to  Midland’s  internal  procedures  for  managing  debt  disputes, 

when a consumer calls Midland to challenge a debt, Midland may mark the debt 

as “disputed” and report it as such to the credit reporting agencies while Midland 

attempts  to  confirm  its  validity.    But  sometimes  resolving  a  difficult  dispute  is 

just not worth it, in which case, Midland will code the disputed account with the 

number “289.”    This denotes that Midland has deleted the account, that Midland 

will cease all collection, and that the credit reporting agencies will be informed of 



                                                7 
                                                                                                     
this. 

         The  day  Huebner  called,  Midland  marked  Huebner’s  account  with  “289” 

and  sent  advisories  to  the  major  credit  reporting  agencies  requesting  that 

Huebner’s  debt  be  deleted  from  his  credit  reports.    Midland  wrote  Huebner  a 

letter informing him that it had deleted his debt, would no longer collect it, and 

that Midland had informed the credit reporting agencies that they should delete 

the debt as well.3 

                                   II.    Procedural History 

         A year later, Huebner sued Midland in the United States District Court for 

the Eastern District of New York (Cogan, J.), alleging that Midland violated the 

FDCPA.    According to Huebner’s first amended complaint, Elliott told him “that 

he could not orally dispute” his debt but must do so in writing and “that he must 

have  a  reason  to  dispute  a  debt.”    J.A.  51.    Huebner  sought  to  represent  all 

consumers who had undergone similar treatment in a class action. 




          Huebner  alleges  that  Midland  never  sent  him  this  letter  and  did  not,  in  fact, 
         3

inform the credit agencies that they should delete the debt.    We agree with the district 
court that Huebner has failed to create a genuine dispute of material fact concerning this 
matter.    See note 5, infra. 


                                                 8 
                                                                                           
                                            A 

      During  the  court’s  initial  status  conference,  Poltorak,  Huebner’s  counsel, 

told  the  court  that  Huebner’s  case  was  based  exclusively  on  the  recorded 

conversation  and  on  the  allegation  that  Elliott  had  told  Huebner  that  he  must 

dispute  his  debt  in  writing.    Judge  Cogan  listened  to  the  recording  and 

discovered  that  Elliott  had  said  nothing  of  the  sort.    Concluding  that  Huebner 

and Poltorak had misrepresented Huebner’s call, which had “all the earmarks of 

a setup,” the court ordered Huebner and Poltorak to show cause why the “action 

should  not  be  dismissed,  with  fees  [and]  costs  awarded  under  15  U.S.C. 

§ 1692k(a)(3),  and  sanctions  issued  pursuant  to  Rule  11.”    Huebner  v.  Midland 

Credit Mgmt., Inc., 85 F. Supp. 3d 672, 675 (E.D.N.Y. 2015).     

      Huebner and Poltorak moved to disqualify Judge Cogan.    As evidence of 

the judge’s purported bias, Huebner and Poltorak pointed primarily to the judge’s 

ownership of a few shares in an exchange‐traded fund, which held some shares of 

Midland’s parent company Encore Capital Group, Inc.    As to sanctions, Poltorak 

claimed that he “ha[d] no recollection” of making the no‐verbal‐disputes‐allowed 

misrepresentation during the Initial Status Conference.    J.A. 192 n.3.    Huebner 

and  Poltorak  further  insisted  that  dismissal  was  not  proper  because  they  had  a 



                                            9 
                                                                                               
new theory for relief: that Huebner never received a letter from Midland informing 

him that it had stopped collection on his debt.     

       In  a  May  1,  2015  decision  and  order,  the  district  court  denied  the  recusal 

motion.    Huebner v. Midland Credit Mgmt., Inc., No. 14 CIV. 6046 (BMC), 2015 WL 

1966280 (E.D.N.Y. May 1, 2015).    The judge’s purported financial interest, $9 total, 

did not create a conflict because “ownership in a mutual or common investment 

fund that holds securities,” like the exchange‐traded fund at issue, does not create 

a conflict of interest “unless the judge participates in the management of the fund,” 

according to Canon 3C(3)(c)(i) of the Code of Conduct for United States Judges 

and the Judicial Conference’s Committee on Codes of Conduct Advisory Opinion 

No. 106 (2014).    Id. at *2–*3.     

       Next, the court sanctioned Poltorak $500 under Fed. R. Civ. P. 16(f)(1)(B) for 

failure to participate in the initial status conference in good faith.    Poltorak had 

initially  “raised  one  claim  and  one  claim  only—that  the  recorded  conversation 

between  plaintiff  and  defendantʹs  agent  would  show  that  defendant  advised 

plaintiff that he could only dispute his debt in writing, not orally.”    Id. at *6.    But 

after  the  status  conference,  Poltorak  raised  “new  allegations  that  [were]  not 

recently  discovered,  [were]  relevant,  and  would  have  materially  changed  the 



                                             10 
                                                                                           
posture of this case had they been disclosed at the proper time,” thus frustrating 

the  aim  of  the  conference  procedure  to  help  cases  proceed  expeditiously.    Id.   

The  court  nonetheless  did  not  dismiss  the  action  but  instead  scheduled  a 

conference to plan discovery on Huebner’s new theory.    Id. at *7. 

                                            B 

      Three  months  and  two  amended  complaints  later,  the  district  court 

approved  the  parties’  joint  protective  order,  which  set  out  procedures  for 

preserving documents’ confidentiality.    Any letter or memorandum that cited a 

protected document was to be filed under seal.    A party who wanted to challenge 

a document’s designation as “confidential” was to attempt to resolve the dispute 

with the other party first.    If the parties could not resolve it between themselves, 

the challenging party could then ask the court to resolve it after ten days.     

      On  November  4,  2015,  Huebner’s  counsel  wrote  the  court  to  outline 

contested  areas  of  discovery.    This  letter,  which  cited  Midland’s  confidential 

information, was filed on the court’s open docket.    The court ordered the letter 

sealed and warned the parties that it would sanction them if they failed to resolve 

outstanding discovery disputes.    Huebner’s counsel later requested, without first 

consulting  with  defense  counsel,  that  the  court  revoke  the  confidential 



                                           11 
                                                                                          
designations of certain documents.    On November 13, 2015, the court imposed a 

$350 sanction on Huebner under Fed. R. Civ. P. 16(f)(1)(C) for filing a frivolous 

motion  by  failing  to  follow  the  protective  order’s  procedures  for  challenging 

documents’ confidential designations.     

                                           C 

      The  district  court  granted  Midland’s motion  for  summary judgment after 

almost a year of discovery.    See Huebner v. Midland Credit Mgmt., Inc., No. 14 CIV. 

6046 (BMC), 2016 WL 3172789 (E.D.N.Y. June 6, 2016).    Although Huebner’s third 

amended  complaint  had  outlined  four  distinct  claims  for  relief,  his  claims  had 

essentially  boiled  down  to  just  two  theories  by  summary  judgment.    First,  he 

argued that Elliott’s questions about the nature of his dispute led him to believe 

that  he  could  not  dispute  his  debt  without  cause,  in  violation  of  15  U.S.C. 

§§ 1692e(8)  and 1692e(10).    Second,  Huebner  alleged  that  Midland  reported  his 

debt to credit reporting agencies without mentioning that the debt was disputed, 

in violation of 15 U.S.C. §§ 1692e(5), 1692e(8), and 1692e(10), and also sent him a 

letter falsely claiming that Midland notified the credit reporting agencies that the 

debt was disputed, thereby violating 15 U.S.C. § 1692e(2)(A). 

      The  district  court  rejected  both  arguments.    The  district  court  explained 



                                           12 
                                                                                                       
that the FDCPA does not make it illegal to ask a consumer questions about the 

nature of his dispute when the consumer calls to lodge one.    Requesting that sort 

of information can help both the collector and the consumer resolve the dispute 

faster.    To be sure, it might be unlawful to badger a consumer with harassing or 

browbeating questions “to deter him from disputing his debt.”    Huebner, 2016 WL 

3172789  at  *5.    But  here,  it  was  Huebner,  not  Elliott,  who  was  “bobbing  and 

weaving, evading the questions and harassing the collection agent, who was just 

trying to do her job, find out what the problem was, and perhaps even resolve the 

dispute.”    Id.    The court then concluded that no material issue of fact had been 

raised as to whether Midland informed the credit reporting agencies that the debt 

was deleted, and the record showed that deleted debts are a subset of disputed 

debts.4    The court entered final judgment on June 6, 2016. 

                                                 D 

       On June 13, 2016, Midland moved for the district court to sanction Huebner 

and Poltorak PC under 15 U.S.C. § 1692k(a)(3), 28 U.S.C. § 1927, and the court’s 

inherent authority for pursuing this litigation in bad faith.    Specifically, Midland 



       4  The  court  separately  held  that,  even  if  Huebner  had  not  lost  on  the  merits,  it 
would have declined to certify Huebner’s proposed class.    Huebner, 2016 WL 3172789, at 
*7–10. 


                                                 13 
                                                                                                  
sought  to  recover  “all  reasonable  costs  and  fees  it  expended  in  defending” 

Huebner’s suit.    J.A. 1082.    On November 10, 2016, the court granted Midland’s 

motion in part.    See Huebner v. Midland Credit Mgmt., Inc., No. 14 CIV. 6046 (BMC), 

2016  WL 6652722  (E.D.N.Y. Nov.  10,  2016).    The  court  first  noted  that  Poltorak 

PC’s conduct was sanctionable under 28 U.S.C. § 1927 “because it pursued a claim 

that  had  no  legal  basis,  and  it  acted  in  bad  faith.”    Id.  at  *4.    What  is  more, 

Poltorak  PC  had  “unnecessarily  multiplied  the  proceedings”  with  its  “baseless 

motion  for  recusal,”  “frivolous  motion  to  remove  certain  confidentiality 

designations,”  and  frequent  pre‐motion  conference  letters  that  exceeded  the 

court’s page limit, all in disregard of Midland’s warnings that it would seek fees 

and costs if the litigation continued.    Id. at *4. 

       The court also ordered Huebner to pay fees under 15 U.S.C. § 1692k(a)(3) 

and the court’s inherent authority to sanction.    Id. at *5.    Not only did Huebner—

a  lawyer  so  experienced  with  the  FDCPA  that  he  “whispered  virtually  every 

question into his attorneyʹs ear” during a deposition, id. at *5 n.3—change his legal 

theory several times, he also “attempt[ed] to entrap [Elliott] into committing an 

FDCPA  violation”  for  the  purpose  of  pursuing  this  lawsuit,  id.  at  *5.    Indeed, 

Huebner suggested in his opposition to sanctions that he had called Midland not 



                                               14 
                                                                                             
to dispute his debt, but rather to “test[]” its FDCPA compliance.    Id. at *5. 

       But  Midland  also  deserved  some  blame,  the  court  determined,  because  it 

“did  not  take  its  discovery  obligations  as  seriously  as  it  should  have,”  having 

delayed  document  production  several  times.    Id.  at  *6.    “Under  these 

circumstances,  a  substantial  sanctions  award  would  only  further  distort  what 

should have been a minor litigation.”    Id.    The court therefore ordered Huebner 

and Poltorak PC, jointly and severally, to pay only “the attorneys’ fees and costs 

incurred in connection with [Midland’s] motion for sanctions and some portion of 

[its] attorneys’ fees and costs incurred in connection with opposing [Huebner’s] 

class  certification  motion.”    Id.    On  December  23,  2016,  after  reviewing 

Midland’s bill of fees, the court further reduced the award to only the fees that 

Midland incurred in connection with its motion for sanctions.    This number was 

ultimately calculated as $9,850, less than a tenth of the full attorney’s fees and costs 

that Midland incurred over the course of the litigation. 

                                     DISCUSSION 

       On appeal, Huebner—as well as Poltorak, and Poltorak PC, who have joined 

this  case  as  interested  parties—challenge  the  district  court’s  June  6,  2016  final 

judgment and its three sanctions orders.    For the reasons that follow, we AFFIRM 



                                            15 
                                                                                             
the judgment of the district court and its sanctions orders. 

                                             I 

       We first address the district court’s grant of summary judgment to Midland.   

“We review a grant of summary judgment de novo, examining the evidence in the 

light most favorable to, and drawing all inferences in favor of, the non‐movant.”   

Blackman v. New York City Transit Auth., 491 F.3d 95, 98 (2d Cir. 2007) (per curiam) 

(quoting  Sheppard  v.  Beerman,  317  F.3d  351,  354  (2d  Cir.  2003)).    “Summary 

judgment is appropriate only if it can be established ‘that there is no genuine issue 

as to any material fact and that the moving party is entitled to judgment as a matter 

of law.’”    Sheppard, 317 F.3d at 354–55 (quoting Fed. R. Civ. P. 56(c)).    Huebner 

argues on appeal that the district court erred in granting summary judgment on 

each  of  his  two  principal  theories  under  the  FDCPA:  (1)  that  Elliott’s  questions 

about the nature of his credit dispute amounted to a “misleading” communication 

about his debt; and (2) that Midland failed to report to the credit reporting agencies 

that he had “disputed” the debt.    For the following reasons, we disagree. 

                                             A 

       Section  1692e  of  the  FDCPA  prohibits  all  “false,  deceptive,  or  misleading 

representation[s] or means in connection with the collection of any debt.”    Apart 



                                            16 
                                                                                                 
from this blanket ban, § 1692e(8) more specifically renders it unlawful for a debt 

collector  knowingly  to  communicate  (or  threaten  to  communicate)  false  credit 

information,  while  § 1692e(10)  bars  “deceptive  means  . . .  to  obtain  information 

concerning  a  consumer.”    When  interpreting  § 1692e,  we  test  whether  a 

communication is “deceptive” by asking how the “least sophisticated consumer” 

would  interpret  it.    Eades  v.  Kennedy,  PC  Law  Offices,  799  F.3d  161,  173  (2d  Cir. 

2015) (quoting Easterling v. Collecto, Inc., 692 F.3d 229, 233 (2d Cir. 2012)).    This “is 

an objective standard, designed to protect all consumers, ‘the gullible as well as 

the shrewd.’”    Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 2010) 

(quoting Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)). 

       Huebner’s  first  theory  of  liability  is  that  Midland  violated  § 1692e  when 

Elliott,  responding  to  Huebner’s  call,  supposedly  “overwhelm[ed]”  him  with 

“hassl[ing]”  questions  as  to  why  he  wished  to  dispute  his  debt.    Br.  for  Pl.‐

Appellant at 38.    This sort of questioning, he contends, misleads consumers into 

believing  that  they  cannot  dispute  their  debts  without  explaining  the  nature  of 

their dispute, deters them from disputing their debts in violation of § 1692e(8), and 

allows collectors “to improperly extract information concerning the consumer,” in 

violation of § 1692e(10).    Id.    In short, according to Huebner, as soon as he said 



                                              17 
                                                                                             
the words “I want to dispute the debt,” Elliott was obligated to record the dispute 

and  end  the  conversation;  she  thus  violated  the  FDCPA  when  she  asked  any 

follow‐up  questions  inquiring  into  the  nature  of  Huebner’s  dispute.    We 

disagree. 

       Like  the  district  court,  we  assume  without  deciding  that  at  some  point,  a 

debt collector’s questions about the nature of a consumer’s dispute could become 

sufficiently  inquisitorial  to  violate  the  FDCPA.    But  no  reasonable  jury  could 

conclude that Elliott’s questions were misleading or abusive in any way.    See, e.g., 

Ellis,  591  F.3d  at  135  (“While  protecting  those  consumers  most  susceptible  to 

abusive debt collection practices, this Court has been careful not to conflate lack of 

sophistication  with  unreasonableness.”).    The  “least  sophisticated  consumer” 

would  have  interpreted  Elliott  not  as  threatening  Huebner,  or  even  conveying 

false information about his debt, but rather as endeavoring to learn more about 

Huebner’s dispute so that Midland could resolve it.    After all, Huebner had asked 

Elliott how he could “get [the debt] off [his] credit report.”    J.A. 369.    Had she 

simply accepted his dispute and hung up the phone at that point, the debt would 

have  stayed  on  his  report  pending  a  determination  of  the  validity  of  the  debt, 

rather than been deleted.    And despite Huebner’s purported misunderstanding 



                                            18 
                                                                                                  
of Elliott’s basic questions throughout the call, Elliott remained patient, going so 

far  as  to  feed  him  possible  answers  to  her  questions.    See  Ellis,  591  F.3d  at  135 

(explaining  that,  although  a  “hypothetical  least  sophisticated  consumer”  lacks 

“the sophistication of the average, everyday, common consumer,” he is “neither 

irrational nor a dolt” (internal quotation marks omitted) (quoting Russell v. Equifax 

A.R.S.,  74  F.3d  30,  34  (2d  Cir.  1996)).    Finally,  even  if  Huebner  had  been  at  all 

confused about the status of his credit dispute when he ended the call, Midland 

sent him a letter that day telling him that his debt had been deleted.5     

       We thus agree with the district court that Huebner failed to raise a material 

issue  on  the  theory  that  Midland  violated  § 1692e  when  Elliott  politely  asked 

Huebner  what  he  meant  when  he  said  that  his  debt  with  Verizon  was 

“nonexistent.”  See  id.  (“[T]he  FDCPA  does  not  aid  plaintiffs  whose  claims  are 

based on ‘bizarre or idiosyncratic interpretations of collection notices.’” (quoting 

Jacobson,  516  F.3d  at  90));  Jacobson,  516  F.3d  at  90  (noting  that  our  “least 

sophisticated consumer” objective test “protects debt collectors from unreasonable 

constructions of their communications”).    The district court properly concluded 



       5   As mentioned earlier, Huebner alleged below that Midland never sent him this 
letter, but on the evidence in the record, a reasonable jury could only find that Midland 
sent the letter.   


                                               19 
                                                                                                      
that there were no genuine questions of fact as to whether Elliott misled Huebner 

with her questions, and was right to grant summary judgment to Midland on this 

issue.     

                                                 B 

        Huebner next argues that Midland violated § 1692e(8), which requires debt 

collectors  “to  communicate  that  a  disputed  debt  is  disputed,”  by  failing  to  so 

inform the credit reporting agencies.    Nothing in the record, however, supports 

this meritless allegation either.    Midland marked Huebner’s debt with the code 

“289” the day he called, meaning that it deleted the account.    Midland also sent 

several messages to the credit reporting agencies telling them to delete the debt, 

as well as a letter to Huebner informing him of this.    Huebner has not pointed to 

any record evidence that creates a material question of fact on these issues.6    As a 

result, we hold that summary judgment was also properly granted as to Huebner’s 

second claim for relief.7 


          For  the  first  time  in  his  reply  brief,  Huebner  argues  that  there  is  a  legally 
        6

significant  difference  between  informing  a  credit  reporting  agency  that  a  debt  is 
“disputed”  and  instructing  the  agency  to  delete  the  debt.    Whatever  the  merits  of 
Huebner’s argument, we need not address it.    See McCarthy v. SEC, 406 F.3d 179, 186 (2d 
Cir. 2005) (declining to consider “arguments not raised in an appellant’s opening brief, 
but only in his reply brief”). 
        7  We need not consider Huebner’s challenge to the district court’s denial of class 
certification  because  we  hold  as  a  matter  of  law  that  Huebner  did  not  suffer  a  legally 

                                                 20 
                                                                                                
                                              II 

       We next review the district court’s sanctions orders.    As discussed above, 

the district court sanctioned: 

       (1) Poltorak under Federal Rule of Civil Procedure 16(f)(1)(B) for failing to 
           participate in the initial status conference in good faith;   

       (2) Huebner  under  Rule  16(f)(1)(C)  for  breaching  the  district  court’s 
           protective order; 

       (3) Poltorak  PC  under  28  U.S.C.  § 1927  for  unreasonably  multiplying  the 
           district court’s proceedings; and 

       (4) Huebner under 15 U.S.C. § 1692k(a)(3) and the district court’s inherent 
           authority for pursuing a frivolous legal claim in bad faith. 

We  review  the  imposition  of  sanctions  for  abuse  of  discretion.    See  Virginia 

Properties, LLC v. T‐Mobile Ne. LLC, 865 F.3d 110, 113 (2d Cir. 2017).    “An abuse of 

discretion occurs when a district court bases its ruling on an erroneous view of the 

law or on a clearly erroneous assessment of the evidence, or renders a decision 

that  cannot  be  located  within  the  range  of  permissible  decisions.”    Star  Mark 

Mgmt., Inc. v. Koon Chun Hing Kee Soy & Sauce Factory, Ltd., 682 F.3d 170, 175 (2d 

Cir. 2012) (quoting Kiobel v. Millson, 592 F.3d 78, 81 (2d Cir. 2010) (quotation marks 



cognizable injury.    See Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 156 (1982) (“[A] class 
representative must be part of the class and possess the same interest and suffer the same 
injury  as  the  class  members.”  (internal  quotation  marks  omitted)  (quoting  East  Texas 
Motor Freight System, Inc. v. Rodriguez, 431 U.S. 395, 403 (1977))). 


                                              21 
                                                                                                 
and alterations omitted)).    When a lower court sanctions a litigant for bad faith, 

the  court  must  outline  its  factual  findings  with  “a  high  degree  of  specificity.”   

Virginia Properties, 865 F.3d at 113 (quoting Weinberger v. Kendrick, 698 F.2d 61, 80 

(2d Cir. 1982)).    But more often than not, “the district court is better situated than 

the court of appeals to marshal the pertinent facts and apply the fact‐dependent 

legal  standard  that  informs  its  determination  as  to  whether  sanctions  are 

warranted.”    Id. (quoting Revson v. Cinque & Cinque, P.C., 221 F.3d 71, 78 (2d Cir. 

2000)). 

                                               A 

       Poltorak  first  argues  that  the  district  court  abused  its  discretion  when  it 

sanctioned  him  $500  under  Rule  16(f)(1)(B).    Rule  16(f)(1)(B)  allows  a  district 

court  to  sanction  a  party  for  failing  to  participate  “in  good  faith”  in  a  pretrial 

conference.    Rule  16(f)’s  “explicit  reference  to  sanctions”  reflects  the  Rule’s 

intention  to  “encourage  forceful  judicial  management.”    Fed  R.  Civ.  P.  16(f) 

advisory  committee’s  note  to  1983  amendment.    It  vests  a  district  court  with 

“discretion  to  impose  whichever  sanction  it  feels  is  appropriate  under  the 

circumstances.”  Id.    This  sanctioning  power  accords  with  a  district  court’s 

broader  “‘inherent  power’  and  responsibility  to  manage  [its]  docket[]  ‘so  as  to 



                                              22 
                                                                                         
achieve the orderly and expeditious disposition of cases.’”    In re World Trade Ctr. 

Disaster Site Litig., 722 F.3d 483, 487 (2d Cir. 2013) (per curiam) (quoting Link v. 

Wabash R.R. Co., 370 U.S. 626, 630–31 (1962)).    “In deciding whether a sanction is 

merited, the court need not find that the party acted in bad faith.    The fact that a 

pretrial order was violated is sufficient to allow some sanction.”    See 6A Charles 

Alan Wright et al., Federal Practice and Procedure § 1531 (3d ed. 2010). 

      Here,  Poltorak  had  informed  the  court  that  the  case  turned  on  Elliott’s 

telling Huebner that she would only accept disputes made in writing.    Elliott, of 

course,  said  no  such  thing.    Ordered  to  show  cause  why  he  should  not  be 

sanctioned,  Poltorak  denied  having  made  the  misrepresentation,  even  though 

Huebner’s  first  amended  complaint  and  Poltorak’s  statements  in  a  January  28, 

2015  pre‐conference  letter  made  the  very  same  allegation.    Then  Poltorak 

changed the subject, moving to recuse Judge Cogan and alleging for the first time 

that Midland failed to tell credit reporting agencies that the debt was disputed.   

Because  Poltorak’s bait‐and‐switch  routine  delayed  the  litigation,  the  court 

sanctioned  him  $500.    See  Fed.  R.  Civ.  P.  16(a)  (explaining  that  pretrial 

conferences  are  meant  to  “expedit[e]  disposition  of  the  action,”  “discourag[e] 

wasteful pretrial activities,” and “facilitate[] settlement”); see also 6A Charles Alan 



                                          23 
                                                                                             
Wright et al., Federal Practice and Procedure § 1531 (3d ed. 2010) (describing orders 

to pay fees or costs under Rule 16(f) as “[l]ess drastic sanctions”).   

       On appeal, Poltorak and Huebner suggest that any references to a “writing” 

were inadvertent and that, importantly, they never changed positions as to their 

legal theory.    Huebner points out that both his first amended complaint and his 

third amended complaint allege that Elliott refused to accept his dispute unless he 

explained it.    The third amended complaint, he asserts, is altogether in line with 

the first, but is just more specific in explaining that Elliott refused to acknowledge 

his dispute by asking him questions about it.    We disagree. 

       As the district court observed, Poltorak’s January 28, 2015 letter “raised one 

claim and one claim only—that the recorded conversation between plaintiff and 

defendant’s agent would show that defendant advised plaintiff that he could only 

dispute  his  debt  in  writing,  not  orally.”    Huebner,  2015  WL  1966280,  at  *6.   

Poltorak’s representation hardly appears inadvertent, since it can also be found in 

the  first  amended  complaint.    See  J.A.  51  (alleging  that  Elliott  “stated  to  the 

Plaintiff that he could not orally dispute the debt”).    It does not hint at the theory 

that  simply  asking  any  follow‐up  questions  posed  a  problem.    Nor,  for  that 

matter, does the first amended complaint allege that Midland failed to report his 



                                            24 
                                                                                               
debt as disputed to the credit reporting agencies: Huebner and Poltorak made this 

argument  only  after  the  court  learned  that  their  no‐verbal‐disputes  claim  was 

false.    We therefore do not believe it was clearly erroneous for the district court 

to conclude that Poltorak “intentionally misl[ed] the [c]ourt and defendant as to 

his theory of the case,” Huebner, 2015 WL 1966280, at *7, and we discern no abuse 

of  discretion  in  the  district  court’s  decision  to  sanction  Poltorak  under  Rule 

16(f)(1)(B).     

                                              B 

       We  next  address  Huebner’s  contention  that  the  district  court  erred  in 

sanctioning him on November 13, 2015 under Rule 16(f)(1)(C) for breaching the 

protective  order.    See  Fed.  R.  Civ.  P.  16(f)(1)(C)  (authorizing  courts  to  sanction 

parties who fail to “obey a . . . pretrial order”).    Under the district court’s August 

2015 protective order, the parties were forbidden from quoting from confidential 

material  in  documents  filed  on  the  open  docket.    A  party  who  wanted  to 

challenge  a  document’s  designation  as  “confidential”  was  supposed  to  try  to 

resolve the dispute with the other party first.    If the parties could not resolve the 

dispute  in  ten  days,  the  challenging  party  could  ask  the  court  to  step  in.    In 

November 2015, Huebner filed a letter with the court that sought to challenge a 



                                             25 
                                                                                             
document’s  confidential  designations  without  first  consulting  Midland.   

Concluding  that  Huebner’s  letter  was  frivolous  because  he  had  ignored  the 

protective order’s procedures, the court sanctioned him $350.     

       Huebner’s  argument  is  not  entirely  clear,  but  he  seems  to  believe  that 

because  the  district  court  did  not  give  him  an  opportunity  to  withdraw  the 

offending  submission,  he  was  denied  fair  “notice  of  the  particular  sanctions 

sought.”    Reilly v. Natwest Markets Grp. Inc., 181 F.3d 253, 270 (2d Cir. 1999).    But 

attorneys “have no absolute right ’to be warned that they disobey court orders at 

their peril.’”    Id. (quoting Daval Steel Prods. v. M/V Fakredine, 951 F.2d 1357, 1366 

(2d Cir. 1991)); see also Fonar Corp. v. Magnetic Resonance Plus, Inc., 128 F.3d 99, 102 

(2d Cir. 1997) (“As a general rule, a court is not obliged to give a formal warning 

that  sanctions  might  be  imposed  for violation  of  the  court’s  orders.”).    What  is 

more, this was Huebner’s second violation of the protective order in eight days: 

on  November  4,  he  had  filed  a  letter  on  the  court’s  open  docket  quoting  from 

confidential  documents.    That  same  day,  the  court  sealed  Huebner’s  letter  and 

warned  the  parties  that  failure  to  resolve  discovery  disputes  could  lead  to 

sanctions.    The  district  court’s  November  13  imposition  of  sanctions 

consequently  “was,  or  should  have  been,  entirely  foreseeable  to”  Huebner.   



                                            26 
                                                                                                
Reilly, 181 F.3d at 270; see also Koehl v. Bernstein, 740 F.3d 860, 863 (2d Cir. 2014) 

(affirming a sanctions order in part because the district court had given the litigant 

fair warning).    We therefore discern no abuse of discretion in the district court’s 

decision.   

                                              C 

       We next address the district court’s decision to sanction Poltorak PC under 

28  U.S.C.  § 1927.8     Section  1927  allows  a  court  to  require  an  attorney  “who  so 

multiplies the proceedings in any case unreasonably and vexatiously . . . to satisfy 

personally  the  excess  costs,  expenses,  and  attorneys’  fees  reasonably  incurred 

because  of  such  conduct.”    This  statute  “imposes  an  obligation  on  attorneys 

throughout the entire litigation to avoid dilatory tactics,” and provides courts with 

a  cudgel  to  use,  in  their  discretion,  “to  deter  unnecessary  delays  in  litigation.”   

United States v. Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of Am., 

AFL‐CIO,  948  F.2d  1338,  1345  (2d  Cir.  1991)  (quoting  H.R.  Conf.  Rep.  No.  1234, 

96th Cong., 2d Sess. 8).    “To impose sanctions under [§ 1927], a court must find 

clear  evidence  that  (1)  the  offending  party’s  claims  were  entirely  without  color, 




        A court may sanction a law firm under § 1927 for the acts of its attorneys.    See 
       8

Enmon v. Prospect Capital Corp., 675 F.3d 138, 147–48 (2d Cir. 2012). 


                                              27 
                                                                                                    
and  (2)  the  claims  were  brought  in  bad  faith—that  is,  motivated  by  improper 

purposes such as harassment or delay.”    Kim v. Kimm, 884 F.3d 98, 106 (2d Cir. 

2018) (internal quotation marks omitted) (quoting Eisemann v. Greene, 204 F.3d 393, 

396  (2d  Cir.  2000)).    A  court  may  infer  bad  faith  when  a  party  undertakes 

frivolous actions that are “completely without merit.”    In re 60 E. 80th St. Equities, 

Inc.,  218  F.3d  109,  116  (2d  Cir.  2000)  (quoting  Int’l  Bhd.  of  Teamsters,  948  F.2d  at 

1345). 

       Here, the district court cited numerous frivolous and vexatious actions by 

Poltorak  PC  attorneys  over  the  course  of  this  litigation.    Poltorak  himself,  for 

example, had misrepresented to the court that Elliott told Huebner that he could 

only dispute his debt in writing.    After the district court pointed this out, Poltorak 

moved to recuse Judge Cogan, citing the judge’s ownership stake in a common 

investment  fund,  even  though  Canon  3C  of  the  Judicial  Code  of  Conduct  and 

Advisory Opinion 106 expressly state that this sort of financial interest does not 

create a conflict.    Poltorak PC also later changed its theory of the case, arguing 

first  that  Elliott,  by  trying  to  clarify  Huebner’s  bewildering  answers  to  her 

questions,  had  somehow  misled  him,  and  second  that  Midland  failed  to  report 

Huebner’s debt properly to the credit reporting agencies.    At summary judgment, 



                                                28 
                                                                                              
the  district  court  correctly  concluded  that  the  first  claim  “had  no  basis  in  the 

FDCPA,” Huebner, 2016 WL 6652722, at *4, and that the second was plainly untrue.   

It  also  noted  that  Poltorak  PC  time  and  time  again  filed  letters  exceeding  the 

court’s page limit and ignored procedures set out in the court’s protective order.   

See generally Chambers v. NASCO, Inc., 501 U.S. 32, 52–53 (1991) (upholding “the 

assessment of attorneyʹs fees as a sanction for . . . disobedience of the courtʹs orders 

and the attempt to defraud the court itself”).    The district court thus had good 

reason to conclude that Poltorak PC “unreasonably and vexatiously” multiplied 

the proceedings in this case under 28 U.S.C. § 1927.    Kim, 884 F.3d at 106.   

       Poltorak  PC  and  Huebner  raise  two  principal  challenges  to  the  district 

court’s § 1927 fee award, neither of which we find convincing.    First, they both 

argue  that  their  principal  claim  for  relief—that  asking  any  questions  about  the 

nature of a consumer’s dispute is a “misleading” statement under the FDCPA—

was  not  frivolous  because  it  turns  on  a  question  of  law  that  was  previously 

“undecided in this Circuit.”    Simmons v. Roundup Funding, LLC, 622 F.3d 93, 97 

(2d Cir. 2010).    But a legal theory may be frivolous even if we have never said so 

before.    See, e.g., Gollomp v. Spitzer, 568 F.3d 355, 372 (2d Cir. 2009) (upholding a 

district  court’s  conclusion  that  a  plaintiff’s  argument  was  frivolous  when  the 



                                             29 
                                                                                                
plaintiff failed to cite any “on point” cases in support of his legal theory).    And 

the district court found that “any reasonable reading of [Huebner]’s recorded call” 

with Midland would show that he was specifically “trying to trick [Midland] into 

not complying with the FDCPA.”    Huebner, 2016 WL 3172789, at *3 (emphasis in 

original).    We see nothing clearly erroneous about this finding, and thus nothing 

clearly erroneous about the district court’s conclusion that Poltorak PC knew or 

should have known that Huebner’s suit was devoid of merit.    See, e.g., Enmon, 675 

F.3d at 143 (“[A] claim is entirely without color when it lacks any legal or factual 

basis.” (internal quotation marks omitted) (quoting Schlaifer Nance & Co. v. Estate 

of  Warhol,  194  F.3d  323,  337  (2d  Cir.  1999))).    But  even  if  this  claim  were  not 

frivolous, it would not have been an abuse of discretion to award fees in light of 

Poltorak  PC’s  “oppressive  tactics”  at  the  initial  status  conference  and  “willful 

violations of  court  orders.”    Dow  Chem.  Pac.  Ltd.  v.  Rascator  Mar.  S.A.,  782 F.2d 

329, 345 (2d Cir. 1986).     

       Second, because the district court did not fully grant Midland’s motion for 

sanctions, which requested that the court award its total fees and costs, Huebner 

argues that this motion was meritless.    And so, he contends, it was an abuse of 

discretion  to  impose  a  fee  award  that  reimbursed  Midland  for  preparing  this 



                                              30 
                                                                                                 
motion.    Cf.  Hensley  v.  Eckerhart,  461  U.S.  424,  436  (1983)  (holding  that  courts 

should not award fees under 42 U.S.C. § 1988 to plaintiffs’ lawyers who achieve 

“only partial or limited success”).    But Midland’s motion was not meritless.    The 

court agreed with Midland that Poltorak PC should be sanctioned for their bad 

faith conduct; it just declined to give Midland as large a sanction as it requested.   

See Enmon, 675 F.3d at 148 (upholding a sanctions award for the cost of litigating 

a  sanctions  motion  because  the  motion  was  “well  founded,”  even  though  the 

district court “denied [it] in part”).    We therefore conclude that the district court 

did not abuse its discretion in sanctioning Poltorak PC under 28 U.S.C. § 1927. 

                                               D 

       Finally, we examine the district court’s decision to sanction Huebner under 

15  U.S.C.  § 1692k(a)(3)  and  its  inherent  authority.    Section  1692k(a)(3)  allows  a 

district court to sanction a litigant for bringing an FDCPA suit “in bad faith and 

for the purpose of harassment.”    A court may also sanction a litigant pursuant to 

its inherent authority “if there is clear evidence that the [litigant’s] conduct” was 

“(1)  entirely  without  color  and  (2)  motivated  by  improper  purposes.”    Wolters 

Kluwer  Fin.  Servs.,  Inc.  v.  Scivantage,  564  F.3d  110,  114  (2d  Cir.  2009);  see  also 

Chambers, 501 U.S. at 46 (holding that such sanctions “vindicat[e] judicial authority 



                                              31 
                                                                                              
without  resort  to  the  more  drastic  sanctions  available  for  contempt  of  court” 

(quoting Hutto v. Finney, 437 U.S. 678, 689 n.14 (1978)). 

       Here,  the  court  sanctioned  Huebner  under  § 1692k(a)(3)  and  its  inherent 

authority  for  the  same  reasons  as  Poltorak  PC,  noting  that,  as  an  attorney 

experienced in FDCPA litigation, Huebner played a substantial role in crafting his 

case’s litigation strategy.    Huebner has not denied, for example, that at one point 

he  fed  his  attorney  all  the  questions  he  asked  at  a  deposition.    Huebner  also 

suggested  in  his  opposition  to  sanctions  that  he  had  called  Elliott  to  “test” 

Midland’s  FDCPA  compliance.    The  district  court  interpreted  this  as  an 

admission that Huebner had been purposefully evasive during the call in an effort 

to provoke an FDCPA violation, and we see no clear error in this determination.   

The district court thus did not abuse its discretion in determining that Huebner’s 

decision  to  initiate  this  lawsuit  “was  meritless  and  brought  for  improper 

purposes,” and that a fee award was therefore appropriate.    Kerin v. U.S. Postal 

Serv., 218 F.3d 185, 195 (2d Cir. 2000).    Huebner’s arguments to the contrary are 

virtually identical to Poltorak PC’s outlined above, and we reject them for the same 

reasons. 

       In  sum,  we  conclude  that  the  district  court  set  forth  sufficiently  detailed 



                                             32 
                                                                                       
factual findings establishing that Huebner, Poltorak, and Poltorak PC brought a 

frivolous case and filed several frivolous motions in bad faith.    The district court 

was therefore well within its discretion to sanction them.     

                                   CONCLUSION 

      We  have  considered  Huebner,  Poltorak,  and  Poltorak  PC’s  remaining 

arguments  and  find  them  to  be  without  merit.    Accordingly,  we  AFFIRM  the 

judgment of the district court. 




                                         33